ALLREAD, PJ.
The plaintiffs, Charles E. Nowlin and Dessie S. Nowlin filed a suit in the Court of Common Pleas against Albertus T. Marker as administrator and the sureties upon his bond for the sum of $300.00 entered in the principal of a note which was given on April 4, 1919 and payment was made on October 30 of the same year. The original note was made payable to the defendant, Daisy V. Marker and was renewed in her name on October 30, 1921. The partial payment of $300.00 was included in the renewal. The only averment in the petition which in any way connects the note with the assets of Village S. Marker is that it was in reality a part of the assets in business of Village S. Marker . When we consider that the bond in this case was given on October 30, 1918 it does not sufficiently appear how the note could have become a part of the assets of the estate. We are of opinion therefore that the Court of Common Pleas was right in holding that the demurrer to the petition must be sustained upon the ground that “said petition on its face does not state facts which show a cause of action against these defendants, bondsmen.”
We are therefore of opinion that the judgment in this case must be affirmed.
KUNKLE, J, concurs.
HORNBECK, J, concurs in the judgment.